This opinion is subject to revision before final
                        publication in the Pacific Reporter

                                 2019 UT 62


                                    IN THE

        SUPREME COURT OF THE STATE OF UTAH

                   METROPOLITAN WATER DISTRICT
                      OF SALT LAKE & SANDY,
                             Appellee,
                                       v.
             SHCH ALASKA TRUST, ANDREA A. OVESON,
               ROCKY MOUNTAIN HOLDING TRUST,
                         Appellants.

                              No. 20171044
                         Filed October 16, 2019

                            On Direct Appeal

                      Fourth District, Heber
                 The Honorable Jennifer A. Brown
                         No. 130500126

                                 Attorneys:
       Shawn E. Draney, Scott H. Martin, Danica N. Cepernich,
                    Salt Lake City, for appellee
       Edwin C. Barnes, Perrin R. Love, Shannon K. Zollinger,
        Salt Lake City, Kay L. McIff, Richfield, for appellants


   CHIEF JUSTICE DURRANT authored the opinion of the Court, in
   which ASSOCIATE CHIEF JUSTICE LEE, JUSTICE HIMONAS, JUSTICE
               PETERSEN, and JUDGE HAGEN joined.
Having recused himself, JUSTICE PEARCE does not participate herein;
           COURT OF APPEALS JUDGE DIANA HAGEN sat.



_____________________________________________________________
   
   Jana Gunderson, Steven H. Ault, Connie Ault, and Max Zipline,
LLC are also Appellants in this case.
                  METRO. WATER v. SHCH ALASKA
                        Opinion of the Court

   CHIEF JUSTICE DURRANT, opinion of the Court:
                            Introduction
    ¶1 The Metropolitan Water District of Salt Lake & Sandy
(Metro) owns an easement across land owned by the SHCH Alaska
Trust (Alaska).1 Under Utah’s easement case law, Metro’s status as
an easement holder gives it a right to use Alaska’s property. And
under that case law, neither Alaska nor Metro may unreasonably
interfere with the other’s rights in the property. The district court
found, however, that Metro’s status as a limited purpose local
district of the State of Utah grants Metro additional authority—
authority beyond what is traditionally enjoyed by an easement
holder—to impose restrictions on Alaska’s use of the property. In
other words, the district court found that Metro has authority to
impose land use restrictions on real property it does not own. We
disagree.
   ¶2 Based on our interpretation of the relevant statutes, we hold
that Metro’s authority over Alaska’s property does not extend
beyond the authority it derives from its easement rights.
Accordingly, we reverse the district court’s grant of summary
judgment and remand the case to the district court for proceedings
consistent with this opinion.
   ¶3 The district court also determined that Metro’s easement
was 200 feet wide. This determination was based on a written
description of the easement created by a civil engineer for the
Federal Bureau of Reclamation in 1961. This too was error. Although
the civil engineer’s written description may provide evidence of the
scope of the easement, the court erred in concluding that it was
dispositive. Accordingly, we also reverse the district court’s
determination regarding the easement’s scope and remand for
proceedings consistent with this opinion.
                             Background
   ¶4 The dispute in this case arose after Alaska attempted to
open a commercial zipline course on its property in Wasatch County.
After applying for a conditional use permit from Wasatch County,

_____________________________________________________________
   1    SHCH Alaska Trust acquired the property in 2015,
approximately three years after the dispute in this case arose.
Because Alaska is the successor-in-interest to the litigation, we refer
to all the appellants in this case as Alaska.


                                  2
                         Cite as: 2019 UT 62
                        Opinion of the Court

Alaska was informed by Metro that Metro had enacted regulations
restricting Alaska’s use of Alaska’s property within the Salt Lake
Aqueduct Corridor.
    ¶5 The Salt Lake Aqueduct Corridor is a forty-two mile area,
stretching from the Deer Creek Reservoir to Salt Lake County,
through which Metro operates a water pipeline. Although Metro
owns some of the land within the Corridor, it has only easement
rights for other portions of the Corridor. These easement rights allow
Metro to enter onto the easement lands in order to operate and
maintain the pipeline as needed. To protect Metro’s facilities and
operations, Metro purported to enact regulations restricting certain
uses of all land within the Corridor. Metro maintains that these
restrictions apply to all land regardless of who owns that land.
    ¶6 Metro’s regulations prohibit fee owners from constructing
buildings, structures, or other encumbrances, and from planting
trees and vines, on their own land within the Corridor. Additionally,
the regulations contain specifications regarding the types of fences
allowed, as well as a list of items that cannot be stored on land
within the Corridor. Finally, the regulations require fee owners to
obtain licenses from Metro before conducting certain activities on the
fee owners’ land. Pursuant to these regulations, Metro informed
Alaska that Alaska was required to obtain a license before installing
its commercial zipline course.
    ¶7 Although Alaska initially considered complying with
Metro’s demands, it ultimately decided to proceed with its zipline
operation without obtaining Metro’s approval. Metro filed a
complaint in the district court soon after, requesting a mandatory
injunction requiring Alaska to comply with Metro’s regulations.
Metro also requested, among other things, declaratory judgment
regarding its property interests and regulatory authority in and over
the property. Alaska responded with a counterclaim for declaratory
judgment regarding its property interest.
   ¶8 Both parties subsequently filed motions for summary
judgment. Alaska argued that Metro did not have an easement
across Alaska’s property, and that, even if Metro did, Metro did not
have authority, as an easement holder, to regulate Alaska’s use of
that property. Metro, in contrast, argued it had regulatory authority,
by statute, to regulate non-Metro property. After multiple hearings
on these issues, the district court granted summary judgment in
Metro’s favor. Title 17B of the Utah Code (Limited Purpose Local
Districts Act or Act) governs the authority enjoyed by limited
purpose local districts. The court found that, when “read together,”

                                  3
                     METRO. WATER v. SHCH ALASKA
                          Opinion of the Court

the provisions of the Act “confer upon [Metro] the authority to
regulate private uses of its aqueduct corridors.” The court also found
that Alaska, and Alaska’s predecessors in interest, had acquired the
property subject to an easement 200 feet in width. The parties
stipulated to a dismissal of the remaining claims in the case and
Alaska appealed. We have jurisdiction pursuant to Utah Code
section 78A-3-102(j).
                           Standard of Review
    ¶9 We are asked to review the district court’s grant of summary
judgment. We review a grant of summary judgment for correctness,
giving no deference to the district court, and we review the facts, and
inferences to be drawn therefrom, in the light most favorable to the
nonmoving party.2 As part of our review of the district court’s grant
of summary judgment, we must review the court’s interpretation of
a statute. Statutory interpretation presents a question of law we
review for correctness.3
                                 Analysis
    ¶10 Alaska raises two issues on appeal. First, it argues the
district court erred in interpreting the provisions of Utah’s Limited
Purpose Local Districts Act as authorizing Metro to enact legislation
regulating Alaska’s use of Alaska’s property. Second, it argues the
district court erred in determining that Alaska acquired the property
at issue subject to Metro’s “200-foot” easement. Because no provision
in the Act authorizes Metro to regulate Alaska’s use of Alaska’s
property, Metro’s ability to restrict Alaska’s use of the property is
limited to the ability to enforce the rights it derives from its
easement. Accordingly, we remand this case to the district court for a
determination regarding Metro’s easement-based authority. And
because the district court’s reliance on certain evidence regarding the
scope of the easement was misplaced, we also remand for a new
determination regarding the easement’s scope.
I. Metro Does Not Have Authority to Directly Regulate Alaska’s Use
                    of Alaska’s Own Property
  ¶11 Alaska argues the district court’s summary judgment ruling
was based on a misreading of the Limited Purpose Local Districts
_____________________________________________________________
   2   Peterson v. Coca-Cola USA, 2002 UT 42, ¶ 7, 48 P.3d 941.
   3 Utah Dep’t of Transp. v. FPA W. Point, LLC, 2012 UT 79, ¶ 9, 304
P.3d 810.


                                     4
                          Cite as: 2019 UT 62
                         Opinion of the Court

Act. The district court relied upon a number of provisions in the Act
in determining that, when “[r]ead together,” the provisions of the
Act “confer upon [Metro] the authority to regulate private uses of its
aqueduct corridors,” even where a private party owns the land over
which the Corridor passes. But the district court misinterpreted the
provisions in the Act. Nothing in the Act grants Metro authority to
enact legislation regulating the property rights of others. Instead,
Metro’s authority to regulate property is restricted to property it
owns, and, where that regulation intersects with the property rights
of others, general property principles govern the parties’ respective
property rights.
A. The plain language of the Limited Purpose Local Districts Act does not
       provide Metro with regulatory authority over the property
    ¶12 Under article XI, section 8 of the Utah Constitution, local
districts may exercise only those powers provided by statute. So we
must determine whether any provision in the Act confers authority
on Metro to enact legislation regulating property it does not own.4
    ¶13 Before determining whether Metro has the regulatory
authority it claims, we must define the nature of that authority. For
this reason, we requested supplemental briefing from the parties
regarding how the regulations at issue should be categorized. In
their supplemental briefs, both parties agree the authority at issue
here is legislative, rather than administrative, in nature. More
specifically, Alaska categorizes the regulations as “land use
regulations.” Metro, on the other hand, declines to characterize the
nature of the regulations. Although Metro concedes the regulations
govern uses of land, it argues “it is not necessary to put a specific

_____________________________________________________________
   4 See Basin Flying Serv. v. Pub. Serv. Comm’n, 531 P.2d 1303, 1305
(Utah 1975) (“[I]t is well established that a regulatory body such as
the Public Service Commission, which is created by and derives its
powers and duties from statute, has no inherent regulatory powers,
but only those which are expressly granted, or which are clearly
implied as necessary to the discharge of the duties and
responsibilities imposed upon it.”); see also Nadav Shoked,
Quasi-Cities, 93 B.U. L. REV. 1971, 1997–98 (2013) (defining a special
district as a governmental entity lacking powers of regulation
beyond its facilities, and explaining that regulatory powers “are
antithetical to the special district as traditionally conceived in U.S.
law”).


                                   5
                      METRO. WATER v. SHCH ALASKA
                            Opinion of the Court

label on [the nature of] its Regulations.” In support, Metro points to
a number of ordinances Salt Lake City has enacted governing land
use in some way but that, according to Metro, do not fall within the
category of a “land use regulation” as defined in the municipal land
use regulation act.5 But this argument fails because it overlooks a
fundamental difference between the authority of Salt Lake City, a
municipality, and Metro, a limited purpose local district.
     ¶14 As we explained above, under article XI, section 8, of the
Utah Constitution, a limited purpose local district may exercise only
those powers provided by statute. Under article XI, section 5, in
contrast, a municipality is granted “the authority to exercise all
powers relating to municipal affairs, and to adopt and enforce within
its limits, local police, sanitary and similar regulations not in conflict
with the general law.” Thus a municipal ordinance or regulation is
constitutionally valid unless it conflicts with a law of the state. But a
regulation of a local district is constitutionally valid only where the
authority to enact the regulation has been specifically granted by
statute. So even though it may not always be necessary to define the
nature of a municipal regulation, we cannot rule on the validity of a
local district’s regulation without first defining the nature of the
authority necessary to enact it.
    ¶15 The regulations at issue are properly characterized as land
use regulations. Through the regulations, Metro purports to govern
how all land within the forty-two-mile Corridor may be used. The
regulations prohibit the construction of buildings, structures, or
other “encumbrances,” as well as the planting of trees and vines,
within the Corridor. They also contain specifications regarding the
types of fences allowed, as well as a list of items that cannot be
stored on land within the Corridor. And the regulations require fee
owners to obtain licenses from Metro before conducting certain
activities on the fee owners’ land. Each of these restrictions “governs
the use or development of land” and thus fits within the definition of
a “land use regulation” provided in the city and county land use
regulation acts.6 Accordingly, we must determine whether the

_____________________________________________________________
   5 See UTAH CODE § 10–9a–103 (defining “Land use regulation” as
“a legislative decision enacted by ordinance, law, code, map,
resolution, specification, fee, or rule that governs the use or
development of land”).
   6   Id.; id. § 17–27a–103.


                                     6
                            Cite as: 2019 UT 62
                           Opinion of the Court

Limited Purpose Local Districts Act grants Metro authority to enact
land use regulations. We hold it does not.
    ¶16 When we interpret “the meaning of a statute we begin by
analyzing the plain language.”7 “But we do not interpret the ‘plain
meaning’ of a statutory term in isolation. Our task, instead, is to
determine the meaning of the text given the relevant context of the
statute (including, particularly, the structure and language of the
statutory scheme).”8 “If the plain language is unambiguous then we
need not look beyond it.”9 In this case, the district court erred in
interpreting the Act because it based its interpretation of the Act on
what it perceived to be the purpose of a few, isolated provisions,
rather than on the meaning of a specific textual provision within the
context of the Act as a whole.
    ¶17 In its summary judgment ruling, the district court cited four
of the Act’s provisions in support of its determination that Metro
had authority to regulate Alaska’s use of Alaska’s property.10 But the
court did not support its assertion with analysis of the meaning of
those provisions. Instead, it stated that when “read together” these
provisions “confer upon [Metro] the authority to regulate private
uses of its aqueduct corridors.” This was so, the court explained,
because these provisions “reflect the understanding that in order for
a local district, such as [Metro], to operate effectively, it must have
the freedom to make its own rules and regulations and to establish
some uniformity to what it does.”
    ¶18 On appeal, Metro defends the district court’s summary
judgment ruling by citing five of the Act’s provisions (the four
provisions cited by the district court plus one additional provision).
But, like the district court, Metro fails to show that a specific
provision grants it authority to regulate Alaska’s property. Instead,
Metro argues that when “[t]aken together, these provisions clearly
establish [its] authority to regulate . . . the terms on which it will and
will not agree to allow private individuals to use [Metro’s] property,

_____________________________________________________________
   7 R & R Indus. Park, L.L.C. v. Utah Prop. & Cas. Ins. Guar. Ass’n,
2008 UT 80, ¶ 23, 199 P.3d 917.
   8   Olsen v. Eagle Mountain City, 2011 UT 10, ¶ 12, 248 P.3d 465.
   9   R & R Indus. Park, 2008 UT 80, ¶ 23.
   10   UTAH CODE          §§ 17B-1-103(2)(q),    -103(2)(t),   -301(2)(i),
and -301(2)(o).


                                     7
                     METRO. WATER v. SHCH ALASKA
                           Opinion of the Court

including the fee owners of property over which [Metro] holds an
easement.” But none of the cited provisions grant Metro such
authority, either on their own or when read together. We examine
each provision in turn.
1. Utah Code section 17B-1-103(2)(d)
   ¶19 The first provision cited by Metro is Utah Code section
17B-1-103(2)(d), which grants Metro authority to “acquire or
construct works, facilities, and improvements necessary or
convenient to the full exercise of [Metro’s] powers, and operate,
control, maintain, and use those works, facilities, and
improvements.” Metro does not explain how section 103(2)(d) would
authorize it to regulate Alaska’s property.11 And nothing in the
language of this provision appears to provide such authority.
    ¶20 Section 103(2)(d) authorizes Metro to “operate, control,
maintain, and use . . . works, facilities, and improvements” it has
“acquire[d] or construct[ed].” But Alaska has not challenged Metro’s
authority to use or maintain any “works, facilities, [or]
improvements” Metro has acquired. Instead, it has challenged
Metro’s authority to regulate Alaska’s use of Alaska’s real property
in a way that unlawfully expands Metro’s property interests.
Because Alaska concedes that Metro has the right, through its
easement, to enter the property as is necessary to “operate, control,
maintain, and use” Metro’s pipeline, section 103(2)(d) is not at issue
in this case.
2. Utah Code section 17B-1-103(2)(t)
    ¶21 Metro also argues that section 17B–1–103(2)(t) authorizes it
to regulate Alaska’s use of Alaska’s property. Section 103(2)(t) states
the following:
        [U]pon the terms and for the consideration . . . [Metro
        may] agree:
        (i)
              (A) with another political subdivision of the state;
                  or




_____________________________________________________________
   11 The district court did not cite, and therefore did not rely on,
this provision in its summary judgment ruling.


                                     8
                           Cite as: 2019 UT 62
                          Opinion of the Court

            (B) with a public or private owner of property on
                which [Metro] has a right-of-way or adjacent to
                which [Metro] owns fee title to property; and
        (ii) to allow the use of property:
            (A) owned by [Metro]; or
            (B) on which [Metro] has a right-of-way.
The parties offer two, opposing interpretations of this provision:
Alaska argues that it authorizes Metro to contract away its property
rights or to contract for additional property rights; Metro argues that
it gives Metro authority to permit (or to not permit) a fee owner to
use his or her land if the land is burdened by a Metro-owned
easement. We reject Metro’s argument because, when we consider
the meaning of the term “right-of-way” in connection with the rest of
the Act, only Alaska’s interpretation is reasonable.12
   ¶22 Metro appears to interpret the provision as though it
changes the nature of the property rights Metro derives from its
right-of-way across Alaska’s property. But this interpretation is
unreasonable because it distorts the common law meaning of the
term “right-of-way,” and, in this way, is inconsistent with other
provisions in the Act.13
   ¶23 A right-of-way, or easement, is an “interest in land owned
by another person, consisting in the right to use or control the


_____________________________________________________________
   12 See State v. Durant, 674 P.2d 638, 647 (Utah 1983) (Stewart, J.,
dissenting) (“Where the language of a statute is subject to some
doubt, reference to common-law principles may provide a valuable
clue as to whether a particular situation is controlled by the
statute.”), abrogated on other grounds by State v. Jimenez, 2012 UT 41,
284 P.3d 640; see also Gottling v. P.R. Inc., 2002 UT 95, ¶ 8, 61 P.3d 989
(explaining that common-law principles are preempted by statute
only where the common-law principles, associated with the subject
matter of the statute, are expressly denied or where a statute’s plain
language or structure and purpose demonstrate a legislative intent to
preempt that area of the law).
    See Durant, 674 P.2d at 647 (Stewart, J., dissenting) (“As Lord
   13

Coke stated, ‘[t]o know what the common law was before the
making of the statute is the very lock and key to set open the
windows of the statute.’”).


                                     9
                     METRO. WATER v. SHCH ALASKA
                          Opinion of the Court

land . . . for a specific limited purpose.”14 The land upon which the
easement rests is referred to as the “servient estate,” and the land
benefitting from the easement (the easement holder’s land) is called
the “dominant estate.”15 So in this case, Alaska is the owner of the
servient estate and Metro is the owner of the dominant estate. And,
under common law easement principles, Metro’s status as an owner
of the dominant estate does not give Metro authority to dictate the
terms upon which Alaska, the owner of the servient estate, may use
the property at issue.16
    ¶24 It is well-established “that the owner of the servient estate
may use his property in any manner and for any purpose consistent
with the rights of the owner of the dominant estate,” and although
“the owner of the dominant estate may enjoy to the fullest extent the
rights conferred by his easement, he may not alter its character so as
to further burden or increase the restriction upon the servient
estate.”17 In other words, under the parties’ existing property rights,
Metro, as the dominant estate holder, has the right to use the
easement across Alaska’s property to its fullest extent, but it does not
have authority to prevent Alaska from using the property unless
Alaska’s use unreasonably interferes with Metro’s easement right.18
So by reading section 103(2)(t) as authorizing Metro to prohibit
Alaska from using the property, Metro suggests that the provision
implicitly overrides the parties’ respective common law rights in the
property.
  ¶25 Under Metro’s interpretation, Metro, the owner of the
dominant estate, could dictate the terms upon which Alaska, the

_____________________________________________________________
   14   Easement, BLACK’S LAW DICTIONARY (11th ed. 2019).
   15   Id. (emphases omitted).
   16 Id. (“Unlike a lease or license, an easement may last forever, but
it does not give the holder the right to possess, take from, improve,
or sell the land.”).
   17   McBride v. McBride, 581 P.2d 996, 997 (Utah 1978).
   18 See N. Union Canal Co. v. Newell, 550 P.2d 178, 180 (Utah 1976)
(explaining that the land owner over which a canal easement passed
did not need to obtain permission from the canal easement holder
before placing a fence across the property as long as the fence did
not “unreasonably restrict or interfere with the proper use of the
plaintiff’s easement”).


                                    10
                          Cite as: 2019 UT 62
                         Opinion of the Court

owner of the servient estate, could use the property. In fact, Metro
argues that the provision would authorize Metro to prohibit the fee
owner from using the property at all. So, in effect, this interpretation
of the statute would transform Metro into a fee owner of the
property and reduce Alaska, the fee owner, to a potential easement
holder. Thus Metro’s interpretation of section 103(2)(t) is inconsistent
with common law principles regarding easement rights.19
Accordingly, it is unreasonable.
   ¶26 Additionally, by overriding common law principles
regarding the parties’ property rights, Metro’s interpretation of the
provision is inconsistent with other portions of section 103(2). Other
provisions in section 103(2) make it clear that Metro’s authority is
subject to the property rights of others. For example, sections
103(2)(a) and (b) authorize Metro to “acquire, by any lawful means,”
real property or an interest in real property. And section 103(2)(h)
authorizes Metro to use the state’s eminent domain power to acquire
necessary property rights. So these provisions require Metro to
acquire property interests (and the consequent ability to fully control
those property interests) in a way that respects the traditional
property rights of others: “by any lawful means” (presumably
through purchase or license) or by using the state’s eminent domain
power.
    ¶27 So the provisions in section 103 dealing specifically with a
local district’s ability to obtain control over real property suggest
that local districts cannot simply disregard the property rights of
others. In other words, the other provisions in section 103 suggest
that Metro, as a local district, cannot exercise control over Alaska’s
real property in a way that would go beyond Metro’s property rights
or would unlawfully infringe on Alaska’s property rights. And for
this reason it would be unreasonable to interpret section 103(2)(t),
without more explicit language, as though it gave Metro, as the



_____________________________________________________________
   19  See OLP, L.L.C. v. Burningham, 2009 UT 75, ¶ 16, 225 P.3d 177
(“Traditionally, the legislature may change the common law only
explicitly.” (internal quotation marks omitted)); see also Anderson v.
Bell, 2010 UT 47, ¶¶ 16–17, 234 P.3d 1147 (interpreting a statute in
light of common law principles), superseded on other grounds by
statute, UTAH CODE § 20A-9-502, as recognized in Bryner v. Cardon
Outreach, LLC, 2018 UT 52, ¶ 9, 428 P.3d 1096.


                                  11
                  METRO. WATER v. SHCH ALASKA
                        Opinion of the Court

easement holder, authority to dictate how Alaska, the fee holder,
may use its property.20
    ¶28 In contrast to Metro’s proposed interpretation, Alaska’s
interpretation is consistent with common-law easement principles.
Under Alaska’s interpretation, the provision authorizes Metro to
negotiate with other parties regarding the parties’ and Metro’s
existing property rights. So, for example, it would authorize Metro to
enter into a contract with another political subdivision whereby the
other political subdivision agrees to pay Metro in order to use
Metro’s easement across private land. And, relevant to Metro’s
property interest in this case, it would also authorize Metro to enter
into a contract with a person who owns property encumbered by a
Metro easement to allow that person to use the encumbered
property in a way that would violate Metro’s property interest
absent the agreement. But it would not authorize Metro to lease, sell,
or license property interests it does not own, nor to dictate how a
private property owner may use his or her property rights. This
interpretation, unlike Metro’s proposed interpretation, is consistent
with traditional property principles regarding the nature of the
respective parties’ existing property rights.
    ¶29 Because it is unreasonable to interpret section 103(2)(t) as
granting Metro authority to dictate how fee owners of property may
use, or not use, their property, we hold that the only reasonable
interpretation of section 103(2)(t) is that it merely authorizes Metro
to negotiate agreements regarding Metro’s property interests.
Accordingly, section 103(2)(t) does not grant Metro authority to
prohibit Alaska from using Alaska’s property.21


_____________________________________________________________
   20 See Heber Light & Power Co. v. Utah Pub. Serv. Comm’n, 2010 UT
27, ¶ 17, 231 P.3d 1203 (“When a specific power is conferred by
statute upon a . . . commission with limited powers, the powers are
limited to such as are specifically mentioned. Accordingly, to ensure
that the administrative powers of the [Commission] are not
overextended, any reasonable doubt of the existence of any power
must be resolved against the exercise thereof.” (alterations in
original) (citations omitted) (internal quotation marks omitted)).
   21  Not only do these other provisions suggest it would be
unreasonable to interpret section 103(2)(t) as though it upended
traditional common law principles, the provisions also suggest that
section 103(2)(t) does not speak to Metro’s authority over real
                                                       (Continued)
                                 12
                            Cite as: 2019 UT 62
                           Opinion of the Court

3. Utah Code section 17B-1-103(2)(q)
    ¶30 Next, Metro and the district court cite section
17B-1-103(2)(q), which states that Metro may “perform any act or
exercise any power reasonably necessary for the efficient operation
of the local district in carrying out its purposes.” Once again, Metro
does not specifically address the meaning of this provision. Instead,
Metro argues that its regulation of private property throughout the
Corridor is authorized by section 103 generally because the
regulation of all private property within the Corridor is vital to
Metro’s purposes. But we do not interpret section 103(2)(q) as
granting Metro the regulatory authority it seeks, because, when
section 103(2)(q) is read in the context of other statutory provisions,
it is not reasonably interpreted as authorizing Metro to enact
legislation regulating property it does not own.
    ¶31 An interpretation of section 103(2)(q) that grants local
districts the authority to regulate property the local districts do not
own is unreasonable when compared to the land use statutes
applicable to cities and counties. The Municipal Land Use,
Development, and Management Act and the County Land Use,
Development, and Management Act authorize cities and counties,
respectively, to enact land use regulations. Both acts establish
comprehensive statutory schemes that carefully define, and limit, the
city’s and county’s authority to enact land use legislation.
   ¶32 For example, the acts require cities and counties to establish
planning commissions for the purpose of preparing and adopting
land use regulations.22 And they require the planning commissions
to provide notice to the public, hold public hearings, and consider
written objections to proposed land use regulations before the
commissions recommend a proposed land use regulation be
enacted.23 The acts also impose a number of specific limitations on

property it does not own. “[W]here two statutes treat the same
subject matter, and one statute is general while the other is specific,
the specific provision controls.” State v. Bagshaw, 836 P.2d 1384, 1386
(Utah Ct. App. 1992) (alteration in original). Because sections
103(2)(a)–(b) and 103(2)(h) specifically address the manner in which
Metro may obtain control over the real property it does not own,
those provisions control the manner in which Metro may obtain
control of the property of others.
   22   UTAH CODE § 10–9a–502; id. § 17–27a–502.
   23   Id. § 10–9a–502; id. § 17–27a–502.


                                     13
                      METRO. WATER v. SHCH ALASKA
                            Opinion of the Court

the types of land use regulations cities and counties may enact.24
And they require cities and counties to establish “one or more appeal
authorities” to hear and decide challenges to land use regulations
and decisions.25 The effect of these provisions is to prevent cities and
counties from imposing land use regulations on private landowners
before the city or county has carefully considered the issues
presented and provided landowners ample opportunity to
participate in the legislative process.
    ¶33 Additionally, other provisions of the land use regulation
acts make it clear that the legislature did not intend to grant this
regulatory authority to other political subdivisions of the state. The
acts limit the authority to enact land use regulations to the
“legislative bod[ies]” of the city or county.26 And the acts specifically
subject all political subdivisions, including local districts, to the
requirements of “any applicable land use ordinance” when “using
any area, land, or building situated within that [city or county].”27
Thus the acts identify the legislative bodies of cities and counties as
the only political entities with authority to promulgate land use
regulations, and they specifically state that local districts are subject
to that authority.
   ¶34 This reading of the land use acts for cities and counties is
echoed in the Limited Purpose Local Districts Act. For example,
Utah Code section 17B–1–119 states that “local district[s] shall
comply with [applicable city and county land use statutes] if a land
use authority consults with or allows the local district to participate in
any way in a land use authority’s land use development review or
approval process.”28 By differentiating between “local district[s]”
and “land use authorit[ies],” this statute implies that local districts

_____________________________________________________________
   24   See generally id. § 10–9a–501 et seq.; id. § 17–27a–501 et seq.
   25   Id. § 10–9a–701; id. § 17–27a–701.
   26 Id. § 10–9a–501; id. § 17–27a–501. Significantly, the Act does not
define the governing body of local districts as a “legislative body.”
Id. § 17B–1–201 (defining the “governing body” of “a county or
municipality” as “the legislative body of the county or municipality”
and the “governing body” of a “local district” as “the board of
trustees of the local district”).
   27   Id. § 10–9a–305; see also id. § 17–27a–305.
   28   Id. § 17B-1-119 (emphases added).


                                       14
                          Cite as: 2019 UT 62
                         Opinion of the Court

are not land use authorities. And we read the phrase “if a land use
authority consults with or allows the local district to participate in
any way,” as limiting a local district’s role in the “land use
development review or approval process” to consulting with the
land use authority, or to participating to the extent allowed by the
land use authority. Thus this statute suggests that local districts do
not have independent authority to establish land use regulations.29
    ¶35 Because the city and county land use regulation acts clearly
limit the authority to enact land use regulations over private
property to the legislative bodies of cities and counties, and section
17B–1–119 of the Limited Purpose Local Districts Act limits local
districts’ role in the creation of land use regulations to consulting
with the legislative body responsible for such regulations, it would
be unreasonable to read section 103(2)(q) as though it conferred
independent land-use regulatory authority on local districts.
    ¶36 Finally, a reading of section 103(2)(q) that authorizes
regulatory authority over land use would be unreasonably broad
because it would render most of section 103 and the Act superfluous.
For example, because section 103 establishes specific grants of power
for “limited purpose local districts,” were we to read
section 103(2)(q) to encompass all acts and powers without
restriction, we would make the remainder of section 103
unnecessary. The same is true as to the rest of the Act.
   ¶37 The Act establishes clear distinctions among the various
types of local districts, and it confers specific, limited, and varying
powers on those districts.30 So by interpreting section 103(2)(q) as
conferring every type of authority upon all local districts, we would


_____________________________________________________________
   29 See also id. § 17B-1-202(4)(a) (“[A] local district may not be
created to provide and may not after its creation provide to an area
the same service that may already be provided to that area by
another political subdivision, unless the other political subdivision
gives its written consent.”).
   30 See generally id. § 17B-2a-101 et seq. Significantly, only one type
of local district is specifically granted authority to provide certain
“municipal services,” including “planning and zoning” services. Id.
§ 17B-2a-1101 et seq. (establishing municipal service districts). But
that type of local district may only be created by a county in
unincorporated areas of the county. Id. § 17B-2a-1103.


                                   15
                   METRO. WATER v. SHCH ALASKA
                         Opinion of the Court

effectively abolish the careful distinctions the Act establishes
between the various types of local districts.31
    ¶38 In sum, it is unreasonable to interpret section 103(2)(q) as
authorizing local districts to enact land use regulations because
(1) the legislature has enacted comprehensive statutory schemes
governing the exercise of the land use power, and these statutory
schemes explicitly prohibit non-legislative bodies from using the
power; (2) section 17B–1–119 limits local districts’ role in land use
decision-making to consulting with “land use authorit[ies]”; and
(3) such a broad interpretation of section 103(2)(q) would render
most of section 103 and the Act superfluous.32


_____________________________________________________________
   31 So instead of reading section 103(2)(q) as granting every type of
authority upon all local districts, we read it as merely a catch-all
provision guaranteeing local districts the additional, but incidental,
authority to perform any of the functions specifically authorized by
section 103. As Alaska points out in its supplemental brief,
section 103(2)(q) specifically ties any authority it confers to the
“efficient operations” of the local district. So before a local district
may invoke authority under section 103(2)(q), it must also invoke
another provision in section 103 that authorizes the specific
“operation” the local district seeks to make more efficient. In this
case, the only relevant provisions in section 103 would require Metro
to acquire control over Alaska’s land through some method
recognized by law.
   32    The unreasonableness of Metro’s interpretation of
section 103(2)(q) is highlighted when we apply it to other local
districts. Because the geographical boundaries of multiple local
districts often overlap, Metro’s interpretation of the provision could
lead to multiple local districts enacting conflicting land use
regulations over the same property. We do not find this to be a
reasonable interpretation of the Act as a whole, and it is even more
unreasonable when we consider the statutory provisions related to
the land use authority of cities and counties. Under our
interpretation of the statutory scheme, we find that the legislature
intended to grant the authority to enact land use regulations only to
cities and counties. So where a local district needs a land use
regulation to be enacted, it must seek out the legislative body of the
relevant city or county and, pursuant to Utah Code
section 17B-1-119, work with that legislative body to enact it.


                                  16
                           Cite as: 2019 UT 62
                          Opinion of the Court

4. Utah Code section 17B-1-301(2)(i)
    ¶39 Metro also relies upon Utah Code section 17B-1-301(2)(i),
which authorizes the board of trustees of local districts to “adopt and
enforce rules and regulations for the orderly operation of the local
district or for carrying out the district’s purposes.” Metro’s reliance
on this provision suggests that Metro reads it as granting Metro
general regulatory power over property Metro does not own. But
this interpretation is unreasonable when considered in context of the
Act’s structure.
    ¶40 Section 103 of the Act provides the “status and powers” of
local districts. Section 301, on the other hand, provides the “duties
and powers” of the board of trustees. In other words, section 103
establishes the authority of Metro, and section 301 establishes the
authority of the board of trustees to control Metro. As the governing
body of Metro, the board of trustees cannot exercise authority Metro
has not been granted. Rather, it may exercise, consistent with
section 301’s provisions, only the authority specifically granted to
Metro in section 103 or elsewhere in the Act. Thus none of section
301’s provisions may be read as extending the board of trustees’
“power” beyond what is provided Metro in other portions of the
Act.
    ¶41 In fact, when we consider the other provisions of
section 301, it is clear that section 301’s purpose is to grant the board
of trustees authority regarding the internal operations of the local
district. For example, subsections 301(2)(a), (b), (c), (h), (k), (l), and
(m) grant authority to the board of trustees to perform various
administrative responsibilities, such as the authority to “fix the times
of meetings,” “select and use an official district seal,” “enter into
contracts,” and to use and manage district property. And subsections
301(2)(d), (e), (f), (j), and (n) grant the board of trustees various kinds
of authority over the local district’s employees and other personnel.
So none of the other provisions in section 301 grant the board of
trustees authority beyond what has been granted to the local district
in section 103 or elsewhere in the Act. Instead, they either empower
the board to exercise the authority already granted to the local
district or they grant the board of trustees power over the local
district’s internal operations.
    ¶42 With the purpose of section 301 in mind, section 301(2)(i)’s
language—“adopt and enforce rules and regulations for the orderly
operation of the local district or for carrying out the district’s
purposes”—is reasonably interpreted only as authorizing the board
of trustees to adopt internal rules and regulations governing Metro’s

                                    17
                    METRO. WATER v. SHCH ALASKA
                          Opinion of the Court

operations and personnel, as well as Metro’s use of Metro’s property
rights.33 Accordingly, section 301(2)(i) does not grant Metro
authority to control property rights it does not own.
5. Utah Code section 17B-1-301(2)(o)
    ¶43 Finally, Metro cites Utah Code section 17B-1-301(2)(o),
which states that the board of trustees may “exercise all powers and
perform all functions in the operation of the local district and its
properties as are ordinarily exercised by the governing body of a
political subdivision of the state and as are necessary to accomplish
the purposes of the district.”34 This provision would support Metro’s
position only if we interpreted it as granting Metro authority to
exercise all powers and perform all functions ordinarily exercised by
other political subdivisions. But that is not what the provision says,
and such an interpretation would be inconsistent with the structure
of the Act.
    ¶44 As discussed above, section 301 establishes the board of
trustees’ authority over its local district. And that authority is
necessarily limited to the authority specifically granted to the local
district by statute. We do not read section 301(2)(o) as abolishing this
limitation. Section 301(2)(o) specifically grants the “board of
trustees” the same authority over their local districts that other
“governing bodies” have over their respective “political
subdivisions.” Because section 301 deals with the authority of the
board of trustees, and not with the authority of Metro, it is
unreasonable to interpret section 301(2)(o) as granting Metro
authority beyond what section 103 established. Instead, we read the
provision as granting the board of trustees full authority to operate
Metro and to exercise Metro’s section 103 powers.
    ¶45 Additionally, section 301(2)(o) should not be interpreted to
grant Metro “all powers” exercised by other political subdivisions
because such a reading would erase the clear distinctions the Act
establishes among the various types of local districts. The Act
establishes various types of limited purpose local districts, and each

_____________________________________________________________
   33  See also Shoked, supra n.4 at 1998 (defining a special district as a
governmental entity lacking powers of regulation beyond its
facilities, and explaining that regulatory powers “are antithetical to
the special district as traditionally conceived in U.S. law”).
   34   UTAH CODE § 17B-1-301(2)(o) (emphasis added).


                                    18
                         Cite as: 2019 UT 62
                        Opinion of the Court

is granted specific, limited powers. So were we to interpret
section 301(2)(o) as granting Metro the same authority exercised by
every other type of political subdivision, including by other types of
local districts, the distinctions established by the Act would become
meaningless.
    ¶46 Because interpreting section 301(2)(o) as authorizing Metro
to enact land use regulations over land it does not own would be
inconsistent with the structure of the Act, and would render the
distinctions between the various types of local districts meaningless,
we decline to do so. Accordingly, we hold that section 301(2)(o) does
not grant Metro the authority it seeks in this case.
    ¶47 In sum, none of the provisions Metro cites authorizes it to
regulate Alaska’s use of Alaska’s own property. Because Metro may
exercise only those powers and functions provided by statute, we
hold that Metro, through its board of trustees, may regulate only its
own use of its property interests. And those uses are valid only to
the extent they do not unlawfully infringe on the property rights of
others. In other words, Metro’s authority to control or use Alaska’s
property is limited to the common law authority Metro derives from
its easement rights.
  B. We remand this case to determine whether Alaska has unreasonably
                interfered with Metro’s easement rights
    ¶48 Because Metro does not have statutory authority to enact
regulations governing Alaska’s use of Alaska’s property rights, the
district court erred in upholding Metro’s regulations on statutory
grounds. But Metro retains an easement right in the property. And
this right prevents Alaska from unreasonably interfering with
Metro’s easement.
   ¶49 Under Utah’s property law, an easement holder has the
right to use its easement (the scope of which defines the extent of the
permitted use) in a way that does not unreasonably interfere with
the property rights of the owner of the land.35 And the owner of the
land has the right to continue using its land so long as it does not

_____________________________________________________________
   35Big Cottonwood Tanner Ditch Co. v. Moyle, 174 P.2d 148, 158
(Utah 1946) (“It is elementary that the use of an easement must be as
reasonable and as little burdensome to the servient estate as the
nature of the easement and its purpose will permit.” (emphasis
omitted)).


                                  19
                   METRO. WATER v. SHCH ALASKA
                         Opinion of the Court

unreasonably interfere with the easement holder’s use of its
easement.36 Whether one party’s conduct interferes with the right of
the other is a factual question, the answer to which depends on the
particular circumstances of the parties and the nature of the
easement.37
   ¶50 So even though Metro does not have authority to enact
regulations aimed at protecting its easement rights,38 it may,
pursuant to its easement rights, seek to impose certain restrictions
upon Alaska to prevent Alaska from unreasonably interfering with
Metro’s easement. Whether such restrictions are appropriate in this
case presents a fact-heavy question that should be considered on
remand. Because we reverse the district court’s summary judgment
regarding Metro’s statutory authority, Metro may, on remand,
pursue whatever procedural avenues that may be available for
protecting its easement rights.
    II. We Remand for a Reconsideration of the Easement’s Scope
    ¶51 Alaska also argues the district court erred in determining
the scope of Metro’s easement (Easement) across Alaska’s land
(Property). The district court made that determination based upon
an assumption that a description of the Easement prepared by a civil
engineer for the Federal Bureau of Reclamation was controlling.
Although the engineer’s description of the Easement may be helpful
or persuasive in determining the scope of the Easement, we hold that
the district court erred in treating that description as dispositive.
Instead, the court should have made a factual determination

_____________________________________________________________
   36McBride, 581 P.2d at 997 (“It is also generally accepted that the
owner of the servient estate may use his property in any manner and
for any purpose consistent with the rights of the owner of the
dominant estate.”).
   37 Big Cottonwood, 174 P.2d at 159 (“What is a reasonable manner
for [the exercise of the easement holder’s rights] is a question of fact
to be decided after considering [a number of situation-specific
factors].”).
   38 See N. Union Canal Co., 550 P.2d at 180 (explaining that the land
owner over which a canal easement passed did not need to obtain
permission from the canal easement holder before placing a fence
across the property as long as the fence did not “unreasonably
restrict or interfere with the proper use of the plaintiff’s easement”).


                                  20
                         Cite as: 2019 UT 62
                        Opinion of the Court

regarding the scope of the Easement as described in the Property’s
original land patent (the document that created the Easement).
   ¶52 To give context to our conclusion that the district court erred
regarding the scope of the Easement, we briefly review the history of
the Easement, from its creation to the present day. Under what is
commonly referred to as the “1890’s Act” or the “Canal Act of 1890,”
Congress reserved a “right of way . . . for ditches or canals
constructed by the authority of the United States” in all lands then
owned by the United States west of the one hundredth meridian. 39
The Easement in this case was created under the 1890’s Act.
    ¶53 In 1907, the United States conveyed the Property at issue in
this case to the State of Utah. Then, in accordance with the terms of
the 1890’s Act, the State of Utah conveyed the Property to Utah
Power and Light (UP&L). The patent conveying the Property to
UP&L stated that the Property was conveyed “subject to all rights of
ways for ditches, tunnels, and telephone transmission lines that may
have been constructed by authority of the United States.” Thus
UP&L received the Property subject to the United States’ Easement.
    ¶54 UP&L retained title to the Property for the next eighty-five
years. But during this time, between 1939 and 1951, the United States
(through the Federal Bureau of Reclamation) exercised its right
under the Easement to build a pipeline across the Property. In 1961,
approximately ten years after the United States finished construction
on the pipeline, a civil engineer for the Federal Bureau of
Reclamation drafted a written description of the scope of the
Easement across the Property, which was incorrectly recorded in
Utah County.
    ¶55 Then, in 1993, UP&L’s successor, PacifiCorp, sold the
Property to Blake Roney. Roughly thirteen years after Mr. Roney
obtained title to the Property, the United States transferred its
interest in the Easement across the Property to Metro, which Metro
recorded. Fifteen days later, Mr. Roney transferred title to the
Property to Alaska’s predecessor-in-interest.
   ¶56 Below, Alaska argued that Mr. Roney obtained title (in 1993)
without notice that the Property was encumbered by the Easement.

_____________________________________________________________
   3943 U.S.C. § 945. The one hundredth meridian bisects, from
south to north, the following states: Texas, Oklahoma, Kansas,
Nebraska, South Dakota, and North Dakota.


                                 21
                     METRO. WATER v. SHCH ALASKA
                          Opinion of the Court

But the district court disagreed, concluding that Mr. Roney accepted
the Property subject to the Easement. Additionally, the court
determined that the scope of the Easement was controlled by the
terms of the Federal Bureau of Reclamation’s 1961 written
description of the easement. Although the court correctly
determined that Alaska took the Property subject to the Easement,
the court erred in concluding that the Bureau of Reclamation’s
description of the Easement was controlling as to the Easement’s
scope.
   ¶57 “[A]n easement is a transfer of an interest in real property,”
and the legal instrument that creates the easement defines the
obligations and rights that come with it.40 As discussed above, the
Easement in this case was created under the 1890’s Act and through
the State’s patent to UP&L. And the text of the 1890’s Act and the
patent do not expressly provide the dimensions of the Easement.
Easements created under the 1890’s Act are reserved “in perpetuity
with no width or other limitations.”41 In other words, an 1890’s Act
easement “is as extensive as need be for its purposes.”42
   ¶58 But even though an 1890’s Act easement allows the
easement holder to access the land to the extent needed for its


_____________________________________________________________
   40  Wellberg Invs., LLC v. Greener Hills Subdivision, 2014 UT App
222, ¶ 6, 336 P.3d 61 (“To interpret easements, we apply the same
rules of construction used in interpreting contracts. Accordingly, we
first look to the plain language of the Easement Agreement to
discern the parties’ intent in creating the Easement . . . .” (citations
omitted)).
   41Weatherwax v. Yellowstone Cty., 75 P.3d 788, 790 (Mont. 2003); see
also Green v. Wilhite, 93 P. 971, 973 (Idaho 1908) (explaining that
“members of Congress, both those favoring and those opposing the
[1890’s Act], believed and understood that it would have the effect of
reserving a perpetual easement and right of way to the government
for ditches and canals that might thereafter be constructed by
authority of the government over lands which should be entered and
patented subsequent to the passage of the act”); Unicorn Drilling, Inc.
v. Heart Mountain Irrigation Dist., 3 P.3d 857, 860 (Wyo. 2000) (“[T]he
United States has a perpetual easement over the private owner’s
land for construction, maintenance, and operation of the canal.”).
   42   Weatherwax, 75 P.3d at 790.


                                      22
                            Cite as: 2019 UT 62
                           Opinion of the Court

purposes, the easement right is not exclusive of the rights of others.43
This means that “landowners and third parties with the landowners’
permission may use the [easement] if their use is not inconsistent
with the operation and maintenance of the [easement].”44 So
easements created under the 1890’s Act are flexible in scope—being
as extensive as needed to fulfill the purposes of the easement—while
imposing as little burden as reasonably possible on the owner of the
property over which the easement runs.
   ¶59 Easements, such as the Easement in this case, that “do[] not
specifically fix the location [or] width of the easement” are
commonly referred to as “floating” or “roving” easements. 45 When
presented with a dispute regarding the scope of a floating easement,
courts must determine the “extent or width of the easement . . . by
the purposes of the grant and the requirements for a safe, proper,
reasonable and convenient enjoyment thereof.”46 This requires courts
to balance the competing interests in the land, with the goal of
providing “the maximum advantage and . . . the minimum
disadvantage [to] both parties.”47
    ¶60 In striking this balance, courts should be mindful of the
following principle:
         Whenever there is ownership of property subject to an
         easement there is a dichotomy of interests, both of
         which must be respected and kept in balance. On the
         one hand, it is to be realized that the owner of the fee
         title, because of his general ownership, should have the
         use and enjoyment of his property to the highest
         degree possible, not inconsistent with the easement. On
         the other, the owner of the easement should likewise
         have the right to use and enjoy his easement to the



_____________________________________________________________
   43  Unicorn Drilling, 3 P.3d at 861 (explaining that the local
district’s “right-of-way [was] not exclusive”).
   44   Id.
   45Salt Lake City v. J.B. & R.E. Walker, Inc., 253 P.2d 365, 368 (Utah
1953).
   46   Id.
   47   N. Union Canal Co. v. Newell, 550 P.2d 178, 180 (Utah 1976).


                                    23
                     METRO. WATER v. SHCH ALASKA
                           Opinion of the Court

         fullest extent possible not inconsistent with the rights
         of the fee owner.48
    ¶61 So in determining the scope of the Easement in this case, the
district court should have sought to balance Metro’s interest in the
Easement with Alaska’s interest in the Property. Then, it should have
determined the best way to maximize the advantages, and to
minimize the disadvantages, to both parties. But the court failed to
do this. Instead, the court accepted the Federal Bureau of
Reclamation’s written description of the Easement as dispositive of
the scope of the easement. Accordingly, we reverse and remand to
the district court for a reconsideration, consistent with the legal
principles set out in this opinion, of the Easement’s scope.
                                Conclusion
   ¶62 Because no provision in the Act authorizes Metro to regulate
Alaska’s use of Alaska’s property, we hold that the district court
incorrectly interpreted the Act. Accordingly, we reverse the district
court’s regulatory-authority determination and remand for
proceedings consistent with the principles set out in this opinion.
And, because the district court erred in treating some evidence
regarding the scope of the easement at issue as dispositive, we
reverse the court’s determination regarding the easement’s scope.




_____________________________________________________________
   48   Id. at 179 (footnotes omitted).


                                     24